Wells, J.
The plaintiff’s ticket entitled him to a passage npon any regular train for passengers upon the road of the defendants. It contained no notice of any restriction or limitation of the right which it purported to give. It was issued by the ticket agent of the Cape Cod Railroad Company, whose authority for that purpose was sufficiently shown by the fact that such tickets had been so issued by said company “ for some months prior” thereto, “with the assent uf the defendants.” The defendants could not, by any rule or regulation not previously made known, restrict the plaintiff from taking the passage to which his ticket entitled him, in any regular train for the accommodation of passengers. Under the instructions, the jury must have found that there was no such information to the plaintiff personally; and the case shows no such publication of the rule as would affect him with notice thereof.
The evidence of the inquiry made by the plaintiff of the person from whom he purchased his ticket, “if he could go to Newport on the morning train on that ticket,” and the answer that he could do so, was restricted explicitly by the j'udge at the trial, to me question whether the plaintiff had previous knowledge of the rule in question.
We think that the defendants show no good ground of exception to the ruling or the instructions to the jury in the court below. Exceptions overruled.